                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


JEFFREY WALKER                                                              PLAINTIFF


VS.                           CASE NO. 3:17CV00052 PSH


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                     DEFENDANT


                                             ORDER


       Now before the Court is the plaintiff Jeffrey Walker’s (“Walker”) motion for attorney’s fees

pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Defendant Nancy A.

Berryhill (“Berryhill”) does not oppose the motion.

       The Court grants the motion, approving an EAJA award in the amount of $2,928.21 (which

includes $20.01 in expenses). There is nothing unreasonable about the hours of work performed or

the hourly rate requested. Because the award belongs to Walker, and not his attorney, as set forth

in Astrue v. Ratliff, 130 S. Ct. 2521 (2010), the Department of Treasury shall issue payment of this

award by check made payable to Walker, in care of his attorney, Stephanie Bartels Wallace, and

shall mail the check to Ms. Wallace at her Jonesboro, Arkansas, address.

       IT IS SO ORDERED this 5th day of March, 2019.


                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
